                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


THOMAS EUGENE SELF                                                                 PLAINTIFF


v.                                No: 5:19-cv-00138 JM-PSH


CHERRY, et al.                                                                   DEFENDANTS


                                            ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

carefully considering the record in this case, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Self’s claim against the W.C. “Dub” Brassell Adult

Detention Center are dismissed without prejudice for failure to state a claim upon which relief may

be granted.

        DATED this 6th day of May, 2019.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
